Citation Nr: 0618339	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for venous stasis of the 
lower extremities with recurrent ulceration, claimed as due 
to cold weather exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The Board notes the RO denied the veteran's claims for 
service connection for residuals of a right ankle injury and 
service connection for residuals of a left ankle injury in 
rating decisions issued in May 2002 and June 2002.  The RO 
received a notice of disagreement from the veteran in 
December 2002 and issued a statement of the case in November 
2003, which notified the veteran that it was necessary for 
him to file a formal appeal within 60 days of the issuance of 
the statement of the case, or within one year of the rating 
decision, in order for the Board to consider his claims.  The 
RO did not receive a substantive appeal (VA Form 9) until 
April 2004.  In a March 2004 letter, the veteran's 
representative stated that the veteran understood that, with 
regard to his ankle injury claims, his original appeal had 
expired.  In a May 2004 letter, the RO informed the veteran 
that his VA Form 9 was not received in time to perfect his 
appeal of the ankle injury claims.  However, the letter noted 
that the RO would accept such as an application to reopen his 
claims of entitlement to service connection for residuals of 
left and right ankle injuries.  The Board notes that the RO 
included the veteran's ankle claims in the March 2004 
statement of the case and the September 2004 supplemental 
statement of the case in error.  As such, the issue on the 
first page has been recharacterized so as to adequately 
reflect the issue currently before the Board.  The veteran's 
application to reopen his claims for service connection for 
residuals of a right ankle injury and service connection for 
residuals of a left ankle injury are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Board initially observes that documentation contained in 
the claims file shows that the veteran's service medical 
records were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  In cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A private podiatrist, Dr. Lopez, and a private physician, Dr. 
Godbey, have opined that the veteran has venous stasis of the 
lower extremities with recurrent ulcerations, which could 
have been contributed to by his exposure to cold weather 
while serving in Korea.  However, there is no evidence of 
record demonstrating that the veteran actually served in 
Korea, although he reported service there from June 1958 to 
June 1959 with the 161st Engineering Company.  As such, the 
Board finds that a remand is necessary in order to attempt to 
verify the veteran's service in Korea. 

The Board also observes the veteran requested a hearing at 
the RO on his April 2004 VA Form 9.  Thereafter, in June 
2004, the veteran was scheduled for an RO hearing in July 
2004.  However, in May 2004, the veteran's representative 
indicated that the veteran did not require a hearing until 
possibly after a VA examination.  As such, it is unclear as 
to whether the veteran still desires an RO hearing.  
Therefore, while on remand, the veteran should be requested 
to provide clarification as to whether he still desires an RO 
hearing prior to the adjudication of his claim. 

Additionally, there are conflicting medical opinions of 
record as to whether the veteran's venous stasis of the lower 
extremities with recurrent ulceration was caused by his 
exposure to cold weather while serving in Korea.  In a July 
2004 opinion, the VA medical examiner stated it was "less 
likely than not" the veteran's venous stasis in the lower 
extremities was caused by cold injury.  He attributed the 
problem to obesity and varicose veins.  Conversely, in 
February and April 2004 letters, Dr. Lopez opined that the 
veteran's exposure to severe cold could have contributed to 
his current vascular insufficiency.  In a November 2002 
opinion, Dr. Godbey stated that the veteran's venous stasis 
with recurrent ulceration "could be, at least in part, due 
to cold exposure."  Therefore, if the veteran's service in 
Korea is verified, it is necessary to obtain another VA 
examination and opinion to determine if the veteran's venous 
stasis of the lower extremities with recurrent ulceration was 
caused by cold injuries from service in Korea.  

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to the veteran's 
claim of entitlement to service connection for venous stasis 
of the lower extremities with recurrent ulcerations.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided 
to a claimant before initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id. 

In this case, the veteran was provided with a VCAA 
notification letter in March 2003, prior to the initial 
unfavorable AOJ decision issued in September 2003.  The 
notice informed the veteran of all the information necessary 
to establish entitlement to service connection, and the 
information the VA would attempt to obtain.  The notice 
further informed the veteran of all information he was 
expected to provide to substantiate the claim.  The veteran 
was again informed of this information in a second VCAA 
notification letter sent in December 2003.  However, neither 
notice specifically informed the veteran of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim.  As such, while on remand, the 
veteran should be sent a letter which specifically requests 
him to provide any evidence in his possession that pertains 
to his claim of entitlement to service connection for venous 
stasis with recurrent ulcerations.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also applicable to the veteran's claim of entitlement to 
service connection for venous stasis of the lower extremities 
with recurrent ulcerations.  In such case, the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with what type of information and 
evidence was needed to substantiate his service connection 
claim in the VCAA notice letters of March 2003 and December 
2003, but the letters did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This remand 
will enable VA to provide appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date. 

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that requests the 
veteran to provide any evidence in his 
possession that pertains to his claim of 
entitlement to service connection for 
venous stasis of the lower extremities with 
recurrent ulcerations currently on appeal, 
in accordance with Pelegrini, supra, as 
well as an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
such disability, consistent with 
Dingess/Hartman, supra.  The letter should 
also request that the veteran provide any 
additional information regarding his 
claimed service in Korea.  He should also 
be asked to provide clarification as to 
whether he still desires an RO hearing 
prior to the adjudication of his claim. 

2.  Undertake all appropriate action to 
attempt to verify whether the veteran served 
in Korea, as he has claimed service there 
from June 1958 to June 1959 with the 161st 
Engineering Company.  This should include 
requesting personnel records and contacting 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to obtain any of the 
veteran's unit histories, if the unit(s) the 
veteran was assigned to can be determined. 

3.  If, and only if, it is verified that the 
veteran served in Korea, he should be 
afforded a VA examination by a physician with 
the appropriate expertise to determine the 
nature and etiology of the veteran's venous 
stasis of the lower extremities with 
recurrent ulceration.  The examiner must 
review the entire claims folder, to 
specifically include the July 2004 VA 
examination report, the February 2004 and 
April 2004 opinions of Dr. Lopez, and the 
November 2002 opinion of Dr. Godbey.  Such 
tests as the examining physician deems 
necessary and appropriate should be 
performed.  The examiner should state any 
diagnoses relevant to the veteran's lower 
extremities.  Thereafter, the examiner should 
offer an opinion as to whether it is likely, 
unlikely, or at least as likely as not that 
each individually diagnosed disorder is the 
result of the veteran's service in Korea, to 
include his claimed cold weather exposure, or 
otherwise related to his military service.  
(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.)

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the veteran's claim should be readjudicated.  
The entirety of the evidence should be 
considered.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


